OPINION OF THE COURT
Memorandum.
Judgment unanimously reversed, without costs, and matter remanded to the court below for a new trial.
*286Cross-examination of an adverse witness is a matter of right in every trial of a disputed issue of fact (Friedel v Board of Regents, 296 NY 347, 352; Hill v Arnold, 226 AD2d 232). Also, cross-examination is the principal means by which the believability of a witness and the truth of testimony is tested (Davis v Alaska, 415 US 308, 315-316).
A review of the record on appeal indicates that the court below prohibited defendant from cross-examining plaintiff since it did not have witnesses available for plaintiff to cross-examine. We find that the court below erred in its determination that defendant’s ability to cross-examine plaintiff was contingent upon defendant presenting witnesses for plaintiff to cross-examine. Although the procedures in Small Claims Court are relaxed, the rules of substantive law must be followed and a person’s constitutional right to due process of law includes the basic right to cross-examine witnesses (CCA 1804; Friedel v Board of Regents, supra).
Kassoff, P. J., Aronin and Chetta, JJ., concur.